 658DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe extent that such rights may be affected by an agreement requiring member-ship in a labor organization as a condition of employment,as authorized bySection 8(a) (3) of the Act.WE WILL request Montgomery Ward & Co., Incorporated,to offer immediateand full reinstatement to Fred W. Wallace to his former or substantially equiv-alent position.WE WILL makeFred W.Wallace whole for any loss of pay he may havesuffered as a result of our unlawful request that he be discharged.TRUCK DRIVERS, OIL DRIVERS,FILLING STATIONAND PLATFORM WORKERS' UNION, LOCAL 705,AN AFFILIATE OF THE INTERNATIONAL BROTHER-HOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSE-MEN AND HELPERS OF AMERICA,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date of posting,and mustnot be altered,defaced,or covered by any other material.Employees may communicate directly with the Board'sRegional Office, 176 WestAdams Street,Chicago,Illinois, 60603, Telephone No. Central 6-9660, if they haveany question concerning this notice or compliance with its provisions.Valley Transit Company,Inc.andBrotherhood of RailroadTrainmen,AFL-CIO.Case No. 23-CA-1486.May 16,196.9DECISION AND ORDEROn January 21, 1963, Trial Examiner C. W. Whittemore issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the attached Inter-mediate Report.Thereafter, the Respondent filed exceptions to theIntermediate Report and a supporting brief.The Board 1 has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the ex-ceptions and brief and the entire record 2 in the case, and herebyadopts the findings, conclusions,and recommendations,insofar asthey are consistent with this Decision and Order 31Pursuant to the provisions of Section 3(b) of the National Labor Relations Act, theBoard has delegated its powers in connection with this case to a three-member panel[Members Leedom,Fanning, and Brown].20n March 25, 1963, after the close of the hearing herein, the Board received fromRespondent an affidavit of R G. Olivo;on April 12,1963, another affidavit was receivedfrom the General Counsel in which Olivo disavowed the prior affidavit.The Board rejectsboth affidavits as neither constitutes probative evidence.8We do not condone or adopt certain gratuitous comments contained in the IntermediateReport.Nevertheless,we find that such remarks do not support Respondent's allegationof bias and prejudice on the part of the Trial Examiner.We have made an independentreview and analysis of the record herein and are satisfied that the findings and conclu-sions of the Trial Examiner which we have adopted, including his credibility resolutions,are fully supported by the evidenceAccordingly,we deny Respondent's request to arguethis matter orally beforethe Board.142 NLRB No. 74. VALLEY TRANSIT COMPANY, INC.6591.We agree with the Trial Examiner that the Respondent inter-fered with, restrained, and coerced its employees in violation of Sec-tion 8(a) (1) of the Act by (a) engaging in unlawful interrogationof its employees, and (b) threatening employee Benavides witheconomic reprisal if he continued his adherence to the Union.(a)Our finding of unlawful interrogation is based upon Ferrell'sconduct in obtaining signatures to the March 21 petition for the pur-pose of ascertaining which employees voted for or against the Union.Respondent contends that Ferrell is not a supervisor.We agreewith the Trial Examiner for the reasons stated below that Ferrell isa supervisor.Ferrell, the assistant dispatcher at the Pharr terminal, makesdriver assignments, approves the transfer of drivers from one runto another, and grants drivers' requests for time off.He also issuesdemerits and suspensions to employees who violate company rules,such as being late for work, failing to file necessary reports, and fail-ing to make a schedule run.Under the Respondent's demerit system,drivers are credited each month with four "merits," each valued at $1.For each rule infraction, a driver receives from one to four demeritsand for each demerit the driver loses $1.Suspensions for rule viola-tions are generally for 1- to 3-day periods, whereby the driver losespay for such days.We reject Respondent's contention that Ferrelldoes not exercise independent judgment in assessing demerits or sus-pensions, as the very nature of the system affects the earnings of thedrivers and necessarily implies discretion 4Contrary to the Respond-ent's assertion that Ferrell only "takes over" when Harvey, his im-mediate supervisor, is on leave, the record shows that during the 6-month period between June and November 1961, Ferrell issued de-merits and suspensions on 143 occasions, whereas Harvey did so onlyon 7 occasions.Moreover, Ferrell's initials were listed on the monthlydemerit reports as a supervisor who was authorized to assess de-merits.Under all the circumstances herein, we find that Ferrell is asupervisor 5 within the meaning of the Act as he responsibly directsemployees and effectively recommends their disciplinesAccording-ly,Respondent is clearly responsible for his conduct relating to thecirculation of the petition.(b)Benavides is a driver employed at the Harlingen terminal,where Porter is the dispatcher.Benavides testified that "four or fiveor six" days prior to the election he had a conversation with Porter.4 Such discretionexists both in the determinationof whether an infraction has occurred,and in determining the number of demerits to be assessedfor any specific infraction.5 The merefact thatFerrell votedin the March1962 electionwithout challenge doesnot affect his actual status as a supervisor.O PacificMotorTrucking Company,132 NLRB 950,952, 953.712-548-64-vol. 142-43 660DECISIONS OF NATIONAL LABOR RELATIONS BOARDAccording to Benavides, "He told me that I was aged and that Ishould protect my run.That I shouldn't mix up with anybody andthat my run would be mine always." At an earlier date, Respondent'sofficials,Raimond and Foiles, interrogated Benavides concerning hisaffiliation with the Union and obtained an admisison from Benavidesthat he had joined. In view of Respondent's knowledge of Benavides'adherence to the Union and its admitted antiunion compaign prior tothe election, we find that Porter's statement clearly implied a threatof reprisal if Benavides continued his adherence to the Union.Likethe Trial Examiner, we do not credit Porter's denial of the threat.Nor do we agree with Respondent's claim that Benavides' testimonyconcerning the date of his conversation with Porter lacks sufficientspecificity relative to Section 10 (b) of the Act.2.The Trial Examiner found that Farris' threat of reprisal directedto employee Reyna and Respondent's application of its demerit andsuspension system were violative of the Act.We do not agree.Neither the complaint nor the bill of particulars alleges any act byFarris as an independent violation of Section 8(a) (1) of the Act.The pleadings allege that Respondent violated Section 8(a) (1) bydiscriminatorily applying its demerit and suspension system to cer-tain specified individuals.The Trial Examiner, on the other hand,concluded that Respondent violated Section 8(a) (3) by discriminat-ing generally against all employees who had voted for the Union.Additionally, the Trial Examiner's findings with respect to thesematters are contrary to his repeated assertions on the record to theeffect that he would make no findings except on matters specificallyalleged; and that he would not review the nature of demerits whichwere the subject of "a year's discussion in grievance procedure be-tween the Union and the Company." In view of the foregoing, wereject the above findings with respect to Farris and the demerit-suspension system as these findings are clearly beyond the scope ofthe complaint and bill of particulars.Moreover, except as discussedhereinafter, we shall make no findings with respect to the applicationof the demerit-suspension system against named individual employees,as the matter was not otherwise sufficiently litigated to permit suchfindings to be made.3.We are in agreement with the Trial Examiner's findings thatRespondent discharged employees Casanova, Villarreal, and Solomonin violation of Section 8(a) (3) of the Act? The record shows that7 The Trial Examiner found that Respondent did not violate Section 8(a) (3) with re-spect to employees Benavides and A. F Garza.As no exceptions have been filed as tothem, we adopt these findingspro forma.The Respondent contends that the Board Is precluded from considering the dischargesof Casanova, Villarreal,and Solomon for the reason that these matters were disposed ofunder the grievance procedure of Its contract with the Union. As the contract's grievanceprocedure does not provide for impartial arbitration, but reposes In the Respondent's VALLEY TRANSIT COMPANY, INC.661Respondent had knowledge that these employees were union adherents.All three wore union buttons on their drivers' caps and none of themsigned the March 21 petition which informed the Respondent as towhich employees voted for or against the Union in the election. Inaddition, during the early days of the Union's organizational cam-paign, both Farris and Foiles accused Casanova of having signed aunion card ; and Farris told Sanchez, who was then assistant dis-patcher, that he knew of the prounion sentiments of Villarreal andSolomon.Casanova was discharged from his job as extra-board driver at theHarlingen terminal on June 25, 1962.The General Counsel, whileconceding that Respondent was economically justified in dischargingone of the five drivers in the extra category, nevertheless contendsthat Casanova's selection was discriminatorily motivated.Casanovahad more seniority on the job than the other drivers.Additionally,the names of the other four drivers appeared on the March petitioncirculated by Ferrell, thus professing that they voted against theUnion.Respondent contends that its contract with the Union pro-vided that work performance, rather than seniority, controlled layoffsituations, and that Casanova was the weakest driver.'The recorddoes not support the Respondent's position.The contract is silentwith respect to the effect of seniority concerning layoffs and, in anyevent, the evidence does not establish that Casanova's driving recordwas less desirable than some of the other drivers. In June 1962, nodemerits were given Casanova, whereas one each was given to Fonsecaand Luis Leal, two of the other extra drivers; in May 1962, three de-merits are shown against Casanova, compared to four demerits and a7-day suspension against Fonseca ; and for a period of 6 months, begin-ning January 1962, Casanova and Fonseca each received the samenumber of demerits.We, therefore, find that although the Respondent had economicreasons to release one of the five extra-board drivers, Casanova wasdiscriminatorily selected for layoff in violation of Section 8(a) (3)of the Act. The record is clear that under the Respondent's assertedlayoff policy, seniority was a factor to be considered where work per-formance was equal.Absent any discriminatory motive, the objec-tive factors point to the selection for layoff one of the other fourextra-board drivers who were not members of the Union, who hadless seniority than Casanova, and whose work performance was nobetter.In view of Respondent's admitted opposition to union organ-general managerthe discretionto make all final decisionswith respect to grievances, wefind no meritin the Respondent's contention.Cf.SpielbergManufacturing Company,112 NLRB 1080.8 ContrarytoRespondent's contention,as late as September 25, 1962, theUnion in-sisted that Casanova's discharge was discriminatorilymotivated 662DECISIONS OF NATIONAL LABOR RELATIONS BOARDization and its interference by way of the Ferrell petition after theelection, we are persuaded that the occasion for an economic layoffwas used as a device to eliminate a known union adherent.9Villarreal was discharged on August 3, 1962, for failing to makea weekend driving assignment.The Respondent contends that Vil-larreal's conduct was deliberate.The General Counsel argues other-wise, asserting that Villarreal was discriminatorily discharged as hewas not told to work on that assignment.Following a suggestion by Villarreal, Dispatcher Porter arrangedfor an extra run on weekends from Brownsville, Texas, to Harlingen,from which point passengers would be transferred to another busoperated by another driver for the trip from Harlingen to Raymond-ville,Texas.Villarrealmade the Brownsville-Harlingen trip andR. Garza, the Harlingen-Raymondville run, on the first Saturday andSunday runs of July 21 and 22, 1962.On the following Saturday,Garza waited at Harlingen to pick up passengers for his trip toRaymondville, but the bus from Brownsville did not arrive.Garzathen proceeded to his destination without any transfer passengersfrom Brownsville.At the Harlingen terminal the next day, Porterasked Villarreal why he had not made the Brownsville trip the nightbefore.Villarreal replied that he had not been instructed to do so.Porter thereupon told Villarreal to make the trip that Sunday nightand Villarreal did, making the connection with Garza at the Harlin-gen transfer point.On August 3 of the same week, Villarreal wasdischarged for failing to make the second Saturday trip.Porter testified that on Sunday night, July 22, at the Harlingentransfer point, he told both Villarreal and Garza to make the newrun every Saturday and Sunday "until you are told different."Vil-larreal, as stated above, and Garza disputed Porter's testimony.Garza stated that when Porter told him about making the run,Villarreal was not present.The Trial Examiner discredited Porter'sversion and so do we.Accordingly, we reject the Respondent's as-serted defense that Villarreal was discharged for cause in that hedeliberately missed a run.Moreover, the record demonstrates thatother employees who had failed on previous occasions to make sched-uled runs were disciplined by an assessment of four demerits and a 3-day suspension. Such disparate treatment against Villarreal convincesus that Respondent seized upon the confusion in work assignments torid itself of another union adherent.Under these circumstances, wefind that Villarreal was discharged in violation of Section 8(a) (3)of the Act.e Casanova was reemployed by Respondent on November 12, 1962, at the Pharr terminal.As recommended by the Trial Examiner and for the reasons stated by him, Casanova isentitled to reinstatement to the job he held at Harlingen at the time of his discharge. VALLEY TRANSIT COMPANY, INC.663Solomon was discharged, according to the Respondent, for lying toSuperintendent Slack at a time when the latter was substituting forDispatcher Porter.Solomon's testimony reveals that on August 4,.1962, about 1:45 p.m., he returned to the Harlingen terminal from a,chartered run and informed Slack that he was through with the bus.Solomon then proceeded to the drivers' room to sign out and preparehis schedule for the next day. Slack entered and remarked, as hewalked out of the door, that he was looking for an extra driver.Slackdid not talk directly to Solomon.Slack testified that while he wassearching for an extra driver he was told by Solomon that he was notfinished with the charter bus; that he then asked Solomon what timehe had to leave and Solomon replied 3 p.m.; and that he learned laterin the day that Solomon had signed out at 1:45 p.m.For the reasons stated by the Trial Examiner, who had the benefitof observing the witnesses, we credit Solomon's testimony that he didnot lie to Slack.1°At most, as in the case of Villarreal, faulty com-munication led to confusion and misunderstanding.We find, there-fore, that Respondent used this incident as a pretext to discharge an-other union adherent, in violation of Section 8(a) (3) of the Act.ORDERUpon the entire record in the case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Valley TransitCompany, Inc., Harlingen, Texas, its officers, agents, successors, andassigns, shall :1.Cease and desist:(a) Interrogating its employees concerning their union sympathiesand activities in a manner violative of Section 8(a) (1) of the Act,and threatening them with economic reprisal because of such sym-pathy or activity.(b)Discouraging membership in Brotherhood of Railroad Train-men, AFL-CIO, or in any other labor organization, by dischargingor by discriminating in any other manner against employees with re-spect to their hire, tenure, or any term or condition of employment,because of their activity on behalf of the Union or any other labororganization.(c) In any other manner interfering with, restraining, or coercingits employees in the exercise of their rights to self-organization, toform, join, or assist the Union, or any other labor organization, to10The record shows that Portertold Solomon,before he left on the charter trip, to"report back to me because we have got a lot of trippers and a lot of extra work and I amsure you will get some more work." Solomon did try to locate Porter upon his returnfrom the charter trip and even asked Slack about Porter'swhereaboutsIn any event,according to Slack's own testimony,he did not request Solomon to work as an extra driver.Moreover,it appears that extra work was performed on a voluntary basis and thereforethere was no necessity for Solomon to engage in chicanery to avoid extra work. 664DECISIONS OF NATIONAL LABOR RELATIONS BOARDbargain collectively through representatives of their own choosing,and to engage in concerted activities for the purposes of collectivebargaining or other mutual aid or protection, or to refrain from anyand all such activities.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer employees J. R. Casanova, J. T. Villarreal, and H. M.Solomon, Jr., immediate and full reinstatement to their former orsubstantially equivalent positions without prejudice to their seniorityand other rights and privileges, and make them whole for any loss ofpay they may have suffered by reason of the discrimination againstthem, in the manner set forth in the section of the Intermediate Re-port entitled "The Remedy." 11(b)Preserve and, upon request, make available to the Board orits agents, for examination and copying, all payroll records, socialsecurity payment records, timecards, personnel records and reports,and all other records necessary to analyze the amount of backpay dueunder the terms of this Order.(c)Post at its terminals in Harlingen and Pharr, Texas, copies ofthe attached notice marked "Appendix." 12Copies of said notice, tobe furnished by the Regional Director for the Twenty-third Region,shall, after being duly signed by the Respondent's authorized repre-sentative, be posted by the Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices to its employeesare customarily posted.Reasonable steps shall be taken by the Re-spondent to insure that said notices are not altered, defaced, orcovered by any other material.(d)Notify the Regional Director for the Twenty-third Region, inwriting, within 10 days from the date of this Order, what steps havebeen taken to comply herewith.n For the reasons set forth in the dissent inIsis Plumbing & HeatingCo,138 NLRB716,Member Leedom would not grant interest on backpay.22 In the event that this Order is enforced by a decreeof a UnitedStates Court ofAppeals,there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that:WE WILL NOT discourage membership in Brotherhood of Rail-road Trainmen, AFL-CIO, or any other labor organization, bydischarging or by discriminating in any other manner against VALLEY TRANSIT COMPANY, INC.665employees with respect to their hire, tenure, or any term or con-dition of employment, because of their activity on behalf of theUnion or any other labor organization.WE WILL NOT interrogate employees concerning their unionsympathies and activities in a manner violative of Section 8 (a) (1)of the Act, and threaten them with economic reprisal because ofsuch sympathy or activity.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their right to self-organization, to form labor organizations, to join or assist theabove Union, or any other labor organization, to bargain collec-tively through representatives of their own choosing, to engagein concerted activities for the purposes of collective bargaining ormutual aid or protection, or to refrain from any or all suchactivities.WE WILL offer employees J. R. Casanova, J. T. Villarreal, andH. M. Solomon, Jr., immediate and full reinstatement to theirformer or substantially equivalent positions, without prejudiceto their seniority and other rights and privileges, and will makethem whole for any loss of pay suffered as a result of our dis-crimination against them.All our employees are free to become, to remain, or refrain frombecoming or remaining members of the above-named or any otherlabor organization.VALLEYTRANSITCOMPANY, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)NoTE.-We will notify any of the above-named employees if pre-sently serving in the Armed Forces of the United States of their rightto full reinstatement upon application in accordance with the SelectiveService Act and the Universal Military Training and Service Act of1948, as amended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by anyother material.Employees may communicate directly with the Board's RegionalOffice, 6617 Federal Office Building, 515 Rusk Avenue, Houston,Texas, 77002, Telephone No. Capitol 8-0611, Extension 296, if theyhave any question concerning this notice or compliance with itsprovisions.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThe abovenamed labor organization filed an original charge on September6, 1962,and an amended charge on October26, 1962.Also on thelatter date the General 666DECISIONSOF NATIONALLABOR RELATIONS BOARDCounsel of the National Labor Relations Board issued and served his complaint,alleging that the Respondent had engaged in unfair labor practices in violation ofSection 8(a)(1) and (3) of the National Labor Relations Act, as amended.OnNovember 1, 1962, the Respondent filed its answer, denying all allegations of thecomplaint, even the allegation that it existed as a corporation or was engaged inbus transportationPursuant to notice, a hearing was held in Harlingen, Texas,on December 4 and 5, 1962, before the Trial Examiner C. W. Whittemore.At the hearing all parties were represented and were afforded full opportunity topresent evidence pertinent to the issues, to argue orally, and to file briefs.Briefshave been received from General Counsel and the Respondent.Disposition of the Respondent's motion to dismiss, upon which ruling was reservedat the hearing, is made by the following findings, conclusions, and recommendations.Upon the record thus made, and from his observation of the witnesses, the TrialExaminer makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTAlthough denying such facts in its answer, at the hearing the Respondent con-ceded, and it is found, that:(1)Valley Transit Company, Inc., is a Texas corporation, maintaining its officeand principal terminal at Harlingen, Texas, where it is engaged in bus transportation.(2)During the year preceding issuance of the complaint it received from itsbus operations gross revenue of more than $250,000.(3)During the same period it rented from the Goodyear Tire Company, at acost of more than $12,000, tires manufactured at Akron, Ohio, and furnished forits use in its Texas operations.The Respondent is engaged in commerce within the meaning of the Act.II. THE CHARGING PARTYBrotherhood of Railroad Trainmen,AFL-CIO,is a labor organization admittingto membership employees of the Respondent.M. THE UNFAIR LABOR PRACTICESA. Settingand issuesSo far as the record reveals,in the several years of the Respondent's operationsitwas not until the spring of 1962 that its bus drivers formally selected a labororganization as their bargaining representative.Organization by the Brotherhood of the drivers in the Respondent's system, whichincludes a Harlingen and Pharr division, began in early 1962.The evidence is clearthat from the start of such efforts management representatives moved to discouragethe drivers from exercising the rights of such representation accorded them bySection 7 of the Act. Indeed, early in the hearing, counsel for the Respondentcandidly conceded:Now as far as the opposition to organizational efforts of the employees, wewill agree that the Company, during the Union campaign, made every legaleffort that it could to induce its employees to not select a Union to representthem. . . .Despite such openly admitted opposition organization proceeded to the point ofan election which was conducted by the Board on March 15, 1962. The Union won,and was duly certified.Less than a week after the election Wayne Ferrell,assistantdispatcher at thePharr terminal and listed as a supervisor on company records in evidence,' circulateda document among the employees and obtained some 18 signatures.The textfollows:We, the undersigned, do solemnly state and will do so under oath, that wevoted in the election held by the N.L.R.B. on March 15, 1962 at Pharr andHarlingen, Texas, to the effect that we did not want to be represented byBrotherhood of Railroad Trainmen (AFL-CIO) or belong to or participate inany union activity.1Ferrell's supervisory status will be further discussed below. VALLEY TRANSITCOMPANY, INC.667This document with its signatures, which so overtly flouted the statute's policy ofsecret elections, was addressed to a vice president of the Brotherhood, with a copybeing sent to and received by President Farris of the Respondent .2It is undisputed that in soliciting at least one employee to sign the documentFerrell agreed that in circulating it he was "trying to find out who is a Union manor who voted for the Union."In this atmosphere of hostility toward the Union other events occurred which,in addition to this inquisition concerning the election, General Counsel claims wereviolative of the Act.Such events include: (1) reduction in the number of work-ing hours; (2) application of a demerit and suspension system; (3) the discharge ofthree employees, and (4) certain remarks to drivers by management representatives.B. Interference, restraint, and coercionDespite President Farris' bland contention, as a witness, that Wayne Ferrell isa mere hourly paid bus operator, more credible evidence sustains General Counsel'sclaim that this individual actually is a supervisor within the meaning of the Act.That Ferrell may occasionally operate a bus does not detract from his supervisorycapacity.According to his own testimony Dispatcher James Porter, an admittedmanagement representative, sometimes "pulls trippers" when drivers are short.As assistant dispatcher at the Pharr terminal Ferrell assigns drivers to their runsand issues demerits for rule violations, action which directly affects drivers' em-ployment and income. In the record are monthly demerit and suspension sum-maries from January 1961 through November 1962, which were posted at bothterminal bulletin boards.These sheets show the date of the claimed rule viola-tion, the name of the driver, the number of demerits or of days suspension, thereason, and the initials of the supervisor issuing such demerits.Even a cursoryglance through these records indicates that a large portion of such demerits wereissued by "WF," the initials of Wayne Ferrell.For example, in March 1962, themonth of the Board election and during which Ferrell was circulating the above-described letter, the company-posted bulletin shows that Ferrell issued 54 of theapproximate total of 95 demerits for that one month.The Trial Examiner concludes and finds that the Respondent must be held re-sponsible for Ferrell's conduct as a supervisor.And his action in circulating andobtaining signatures upon the March 21 letter, for the avowed purpose of ascertain-ing who had voted for the Union, clearly violated the rights of employees guaranteedby Section 7 of the Act.Competent, credible, and substantial evidence also establishes the following in-cidents of interference, restraint, and coercion:(1) Sometime before the election management officials. Raimond and Foiles,3called driver Benavidas into the office, where Foiles demanded to know why theemployee had previously told him he had not signed "for the Union."After Foilestold him he had a list of those who had signed, Benavidas admitted that he hadsigned.Raimond then demanded to know who had gotten him to sign. Thedriver declined to reveal this information, pleading that he was getting old and"the boys might get angry with me."Raimond slammed the door as Benavidaswent out?On or about March 10, 1962, just before the election, DispatcherPorter warned Benavidas that he was getting "aged" and should "protect" his run,and "shouldn't mix up with anybody" and his run would be his "always." 52As a witness Farris said he referred the matter to counsel. Counsel for the Respondent,a former Board attorney, wisely advised Farris to ignore it.aFoiles is a general manager.The Trial Examiner is unable to determine from therecord precisely what office Raimond held at material periodsThere is in evidence, how-ever, a letter dated as late as August 3, 1962, bearing the signature of R. G. Farris overPresident."And the testimony of Dispatcher Porter at Harlingen shows that also inAugust hewas under Raimond, whateverthe latter's title may have been. (Harlingenborders on Mexico, where generals abound.)*Benavidas' testimony about this interview is uncontradicted.Because the employee,on cross-examination, was uncertain of its date, and admitted that it might have occurredas early as January, the Trial Examiner cannot find it to have been an unfair labor prac-ticewithin the 10(b) period, which began on or about March 6, 1962. As a historicalfact, however, it throws light upon the later incident above described.6Porter only denied that he "promised" Benavidas "a job if be would vote against theUnion "Accepting this as a denial of the language attributed to him by the driver, 668DECISIONS OF NATIONAL LABOR RELATIONS BOARD(2) Early in April 1962,driver Reyna was called into Farris'office regardingdemerits given him by Ferrell.Farris,who admitted receiving the letter whichReyna had refused to sign for Ferrell, opened the interview by asking: "Why didyou go Union? I always counted on your vote for the Company. But you stillhave a chance.You can always change your mind.And probably we can ar-range, if you want to change your mind, but if you don't want to change yourdecision it is up to you, but I still say I am not going to have nobody from theNorth come over here and tell me how to run this Company. Over here we doas we please." 6Farris' remarks constitute a plainly implied threat of reprisal if the employee didnot "change" his mind and withdraw from the Union.7C. Demerit and suspension discriminationThe complaint alleges and the answer denies that immediately after the Unionwon the election on March 15 management began applying,discriminatorily and be-cause of union membership,its demerit and suspension system.In response to anorder calling for particulars,General Counsel listed nine individuals as having beenthus discriminated against.In quick summary, long before the Union began organizing here the Companyhad established and was following a "demerit"system,whereby at the beginningof each month all drivers who had passed a probationary period are credited withfour merits, each valued at $1.And for each demerit given for rule infraction dur-ing that month he loses $1.Under the contract which the Union signed with the Respondent on June 12, 1962,all of the company rules put into effect in 1956 were"incorporated."By the samecontract,moreover,theUnion surrendered to management theexclusiveright to"lay off employees because of lack of work,or other legitimate reasons" and theexclusiveright to make work rules, schedule all work shifts, transfer employees andto determine"the abilityof employees to perform their work."The Union alsosurrendered the right to negotiate concerning any "bargainable matters" which mightarise during the term of the contract.The Union also surrendered,by this contract,the right to have "considered or be subject to grievance procedure" or adjustmentany grievance"the basis for which occurred prior to" June 12-although it had beenthe certified bargaining agent since the election in mid-MarchFinally,the Unionaccorded to the Company's general manager the exclusive right of deciding allgrievances,on rehearing,with his decision becoming"final and binding" upon theUnion.8Although it appears that the Union yielded to management all grievance rightsfrom the time it became the legal representative of all employees in March until thecontract was executed,there seems to be no good reason why the Federal lawshould not be applicable during that period. In any event, the Trial Examiner willconsider,as in issue, the question of demerit and suspension application from Febru-ary through May 1962.9nevertheless in the light of the previous interrogation by both Ralmond and Foiles theTrial Examiner'cannot credit the denial as trueO Farris admitted calling Reyna into the office.He said they had it "very pleasant dis-cussion"regarding the demerits and declared,at first, "Sir,I remember no conversationabout Unions at all "tionwith him at that time with reference to the Union"' did Farris answer, "No, sir."Apparently not fully satisfied with this direct answer, his counsel pursued the matter"You say you don't recall, or you say that none occurredV" Farris then said, "I will sayI don't recallI am sure that none occurred,but I don't recall "The Trial Examinercan find no kernel of truth in a denial that thus hops hither and yon like popcorn on thehot griddle of his own counsel's examination.7 The Trial Examiner does not find violative of the At certain remarks attributed toDispatcher Harvey by the same employee, concerning possible reprisals in the event of astrikeIt is undisputed that the subject arose when the driver asked what would happenIf a strike came about.And the driver himself testified that Harvey immediately retractedthe word "fired"and said he meant "replaced."8 Lest it be forgotten,this contract was entered intoby a labor organization:Brother-hood of Railroad Trainmen.BThus avoiding the issue as to whether, under Board dictum set out inMay DepartmentStores Company(59 NLRB 976,at 981-982),to the effect that employees in a bargainingunit are bound during the contract period by surrender of rights made by their bargainingrepresentative,there is merit in the Respondent's contention that by terms of this contract VALLEY TRANSIT COMPANY, INC.669No attempt will be made, however, to appraise the merit of each specific demeritand suspension issued to each employee during this period.Neither the quantitynor quality of the evidence in the record would permit such determination.Butcompany records in evidence, when considered together with other unfair laborpractices found, lead inescapably to the reasonable inference and conclusion thatGeneral Counsel's general allegation of discrimination is sustained.The following summary of such records seems self-revealing.For the monthsindicated it lists in separate columns the demerits and suspensions issued to 17union drivers 10 as compared with the 18 drivers who signed Ferrell's letter statingthat they had voted against the Union 11Month IssuedTo union membersTo nonunion driversSuspensionsDemeritsSuspensionsDemeritsOctober 1961----------------------------___--None15None16November -------------------------------------None2421December29None21January 1962-------------------------None3121February----__------------None16None32March65None30April------------------------------464None36May-----------------------------------------35628June-------------------------------------------253None12July-------------------------------------------26None14August--------------------- ------------------None1sNone13September-------------------------------------None13232October----------------------------------------None18None30The Respondent offered no reasonable explanation for the sudden quadruplingof demerits and suspensions issued against union adherents in March, April, and May,1962, while the number issued against those who had signed Ferrell's letter remainedsubstantially stable.As noted above, the record warrants no detailed findings that the specific demeritsand suspensions issued against union adherents were without basis of some actualrule infraction, except in a minor incident or two, or that nonunion drivers actuallydeserved more demerits and suspensions than they received.Even if such evidencewere now available it is doubtful if one life would be sufficient to have permittedfull investigation of each and every one of the many scores of such demerits andsuspensions.(The Trial Examiner has reason to be somewhat sensitive on thesubject.He learned more than a trifle about the ways of public transportationsystems and the issuance of "briefs" for rule infractions many years ago and dur-ing the weeks of hearing in theBaltimore Transit Companycase, 47 NLRB 109.There, when employees attempted organization, the oldest and most reliable em-ployees in service were selected to lead the campaign.One after another werefollowed by "spotters" who, within a few days, recorded numerous "briefs"-infrac-tions of one or more of the 200 or more company rules. The Company claimedthat it then discharged the drivers for such "briefs." It was notable that one old-timer, observing his fellow drivers or motormen falling by the wayside, decided toobserve carefully each rule and regulation.He chose the morning rush hour.Asa result of his meticulosity, downtown Baltimore was tied in a knot for a consider-able period.)The foregoing summary, however, in the opinion of the Trial Examiner, fullysupports the conclusion, here made, that immediately after management learned theidentity of union adherents, through Ferrell's letter of March 21, and in resentmentagainst employees because they had voted for the Union, management applied itsdemerit and suspension system discriminatorily and unlawfully.its general manager's decision on grievances shall be final and binding-even upon theBoard."Also included in the union column are the demerits issued to Reyna, who had refusedto sign the Ferrell letter,as foundheretofore.11The Trial Examiner is not a CPA. Any errors of compilation are inadvertent. 670DECISIONS OF NATIONAL LABOR RELATIONS BOARDD. The dischargesThe complaint alleges and the answer denies that the following three driverswere unlawfully discharged on the dates set opposite their names:J.R. Casanova ------------------------------------------ June 25, 1962J.T. Villarreal ----------------------------------------- August 2, 1962Hipolito Solomon, Jr.____________________________________August 6, 1962Casanova:For nearly 2 years before his discharge on June 25 Casanova had beenan "extra-board" driver. It is undisputed that in February he was accused by Farrisand Foiles of having signed a union card.He denied the accusation. Immediatelyafter the election he refused to sign the letter circulated by Ferrell, thus in effect in-forming management that he had voted for the Union.Moreover, early in June hebegan wearing a union button openly.In point of service Casanova, on June 25, had more seniority than any one of theother four extra-board drivers, a fact conceded by Farris.Casanova was the onlyone of the five who was a union member. The signatures of the other four appearon Ferrell's letter.When Farris terminated his employment Casanova was told to look for otherwork.Nothing was said to him about recall.Yet shortly after being interviewedby Counsel Harper of the Board office during investigation of the charges in thiscase, Farris reemployed Casanova although assigned to the Pharr division instead ofhis regular job at Harlingen.He was recalled on November 12, 1962.As a witness Farris claimed that he selected Casanova for layoff, when economicnecessity to cut runs occurred, because he was "weaker" and had more demeritsthan the four drivers with less seniority. It is true that company records show thatduring the month of April,afterhe had refused to sign the Ferrell letter, he wasgiven 13 demerits and one 3-day suspension.The Respondent offered no credibleevidence that any one of these penalties was deserved. In view of the above con-clusion that during this period the Respondent was unlawfully applying its demeritsystem and the recorded fact that Casanova had received but 12 demerits in thepreceding 6 months, the Trial Examiner believes that the burden was upon theRespondent to show something more substantial than such questionable records tosupport Farris' claim.The Trial Examiner finds no merit in Farris' claimed reason for selecting Casanovafor either "discharge" or "layoff," whichever term is applied.And although he hasbeen put back to work, at the same pay, the evidence shows that he has not beenreinstated to his regular position at Harlingen.The Trial Examiner concludes and finds that Casanova was unlawfully dischargedto discourage union membership and activity.Villarreal:This employee had had some 6 or 7 years of service with the Respond-ent when summarily discharged on August 2 or 3, 1962.He had worn his unionbutton openly and had not signed Ferrell's letter.His interest in company business-as well as his own paycheck-is establishedby the admitted fact that in July he suggested to Dispatcher Porter that passengertraffic warranted an extra run on weekends to Brownsville, Texas.Upon his rec-ommendation Porter set up such a run for him and further arranged that anotherdriver,Ramiro Garza, should meet his bus at Harlingen to take passengers on toanother destination.Garza and Villarreal made their respective runs and connec-tions on one Saturday and Sunday.According to Porter when the two drivers made their connection that Sundaynight he told them both to "pull these trippers every Saturday night and Sundaynight until you are told different."Both Garza and Villarreal, however, disputedPorter's version.Garza admitted that Porter told him, but supports Villarreal'stestimony that the latter was not present when instructions for the next week wereuttered.In any event, unable to locate Porter the following Saturday and not find-ing the extra posted at the terminal Villarreal failed to make the run that night.At the terminal the next day, Sunday, Porter asked him why he had not made theextra the night before.Villarreal replied that he had not been so instructed.Hewillinglymade the run that Sunday night, but was suspended and fired the nextweek by Farris.As a witness Farris claimed that he fired the driver because his failure to makethe "tripper" on that one occasion was a "deliberate act against company instruc-tions that resulted in loss of business to the Company."Hardly a more extravagantand unfounded accusation is conceivable.The extra runs themselves, and whateverprofit the Company made, were the direct result of the driver's suggestion.The Trial Examiner believes the testimony of Villarreal and Garza to the effectthat the former was not present the preceding Sunday when Porter said to continue VALLEY TRANSIT COMPANY, INC.671the trippers the next week. It is reasonable to believe,and it is found,that Villar-real failed to make the run that Saturday night only because he did not understandthat he was supposed to.At worst it was a mere misunderstanding,and clearly notan act of insubordination.There was no refusal.Under these circumstances,and including the Respondent's concurrent unlawfulconduct,the Trial Examnier concludes that Villarreal was unlawfully dischargedto discourage union membersip and activity.Solomon:This driver also had about 7 years' service when he was summarily dis-charged on August 6, 1962.He also had not signed Ferrell's letter and wore hisbutton.It is the claim of Farris that Solomon was discharged because he "lied" to Super-intendent of Transportation Slack at a time when he was "filling in" for DispatcherPorter.According to Slack on a Saturday,shortly before the discharge,he cameinto the dispatch room looking for a driver to assign to an extra"tripper."He sawSolomon standing by the "sign-out sheet,"he testified,and asked him if he was"through"on the charter run from which he had lust returned,the bus then being"cleaned out"just outside the office at his own instructions.Also according toSlack, Solomon answered "No," whereupon he inquired what time he had to leave.He quoted Solomon as saying"Three o'clock," so he turned around, went out, andtried to locate another spare driver.About 4 o'clock,Slack continued,he "happenedto look out the window from my office and there sat the bus that I thought Solomonwas going to use."He then returned to the dispatcher's room and on the "sign-out"sheet discovered that Solomon had "signed out at 1:45."When Porter finally camein, apparently sometime after 4 o'clock, Slack told him that Solomon had"pulled acute one." Porter reported what Slack told him to Farris.According to the more credible testimony of Solomon,when he reported in withhis chartered bus at 1:45 p.m. that Saturday,he inquired of Slack where Porter was.Slack said he did not know. Solomon then told him that he was through with hischarter bus,but that the"charter people"had left a "beer barrel and some otherthings" in it.Shortly after this,according to the driver,he heard Slack say some-thing about"looking for an extra-board driver," but that he did not understandSlack to be talking to him.The following Monday, August 6, Solomon was suspended and on August 9 per-manently discharged,being told by Farris that it was because he"lied" to Slack.The Trial Examiner believes Solomon, not Slack.No evidence was broughtforward by the Respondent to show that Solomon throughout his long service wasof an untrustworthy character.Company records show that for the entire 15-month period from January 1961, through March 1962,Solomon had never beensuspended for any rule infraction and had received a total of only 12 demerits.Yet in the 3-month period of April,May, and June,1962,afterthe election, hewas given not only a suspension but 19 demerits.None of the demerits,with orwithout merit,were for deceiving or attempting to deceive a dispatcher in orderto avoid a run, according to the records.Moreover,upon analysis Slack's account is incredible on its face.He admittedthat he had the bus "cleaned out," thus supporting the substance of Solomon'stestimony to the effect that he told him he was through with the charter. It ishardly reasonable to believe that he would have removed the beer from the busif he really expected the charterers were to be back or be picked up later by thesame bus.Nor does his testimony reveal reasonable explanation for the fact thathe was apparently immobile or unobservant from 1.45 to 4 o'clock, and did notuntil the latter hour discover that Solomon had "signed out" at the former hour-with the bus itself just outside his window all this period.The Trial Examiner is convinced and finds that Solomon did not "lie" to Slack,and that Farris discharged him, as he had Villarreal and Casanova,to discourageunion membership and activity.E. The alleged discrimination against F. BenavidasIt appears that shortly after the election Benavidas'regular run, along with thatof several others,was cut back,reducing the number of hours for the driversconcerned.General Counsel makes no claim that these several cutbacks in servicewere not brought about by economic necessity or that-except for Benavidas'run-they were unlawfully discriminatory.Yet he offered no evidence that thisemployee's run was unnecessarily cut, or that he actually suffered discrimination.Under these circumstances the Trial Examiner finds that the evidence is insufficientto support the allegation of discrimination concerning this driver. 672DECISIONS OF NATIONAL LABOR RELATIONS BOARDF. Alleged discrimination against A. F. GarzaGeneral Counsel alleges and the Respondent denies that driver A. F. Garza wasdiscriminatorily suspended for about a week in July 1962 to discourage unionmembership.In the opinion of the Trial Examiner the preponderance of evidence fails to sup-portGeneral Counsel's contention. In quick summary, the circumstances werethese.For some time before his suspension Garza had been, as part of his regularduties, delivering a certain bus from the shop to the Pharr terminal.One day hefailed to make the delivery because, according to his own testimony, he preferredto take care of certain personal matters.He did not notify management before-hand that he would not or could not make the delivery.After the suspension thematter was taken up as a grievance, and the union representative apparently agreedthat the delivery was a part of the assigned duties. In any event, Garza has con-tinued to make the bus delivery since the suspension.Whether the suspension was over-severe or not is not for the Trial Examiner todecide.Substantial evidence supports the management contention that it was im-posed because of his failure to perform his duties.G. ConclusionsThe TrialExaminerconcludes and finds that by discharging drivers Casanova,Villarreal,and Solomon,and by discriminatorily applying the demerit and suspen-sionsystem, for the purpose of discouraging union membership and activity; andby the circulation of the Ferrell letter and the implied threats of reprisal by Porterand Farris, herein described, the Respondent has interfered with, restrained, andcoerced employees in the exercise of rights guaranteed by Section 7 of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent, set forthin sectionIII,above, occurring inconnectionwith the operations of the Respondent described in section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening and obstruct-ing commerceand the free flow of commerce.V.THE REMEDYHaving found that the Respondent has engaged in unfair labor practices the TrialExaminer will recommend that it cease and desist therefrom and take certainaffirmative action to effectuate the policies of the Act.It will be recommended that the Respondent offer employees Casanova, Villarreal,and Solomon immediate and full reinstatement to their former or substantiallyequivalent positions-in the case of Casanova to the position at the Harlingen ter-minal from which he was discriminatorily discharged-without prejudice to theirseniority or other rights and privileges, and make them whole for any loss of earn-ings they may have suffered by reason of the discrimination against them, by pay-ment to each of them of a sum of money equal to that he would normally haveearned as wages, absent the discrimination, from the date of such discrimination tothe date of the offer of reinstatement, in the manner prescribed by the Board inF. W. Woolworth Company,90 NLRB 289The backpay obligations of the Respondent shall include the payment of interestat the rate of 6 percent to be computed in the manner set forth inIsis Plumbing &Heating Co., Inc.,138 NLRB 716.In view of the serious and continued nature of the Respondent's unfair laborpractices, it will be recommended that it cease and desist from in any manner in-fringing upon the rights of employees guaranteed by Section 7 of the Act.Upon the basis of the foregoing findings of fact and upon the entire record inthe case, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.Brotherhood of Railroad Trainmen, AFL-CIO, is a labor organization withinthe meaning of Section 2(5) of the Act.2.By discriminating as to the tenure of employment of employees Casanova,Villarreal, and Solomon, and by discriminatorily applying the demerit and suspensionsystem, thereby discouraging membership in and activity on behalf of the above- LLOYD A. FRY ROOFING CO. INC., ETC.673named labor organization, the Respondent has engaged in and is engaging in un-fair labor practices within the meaning of Section 8(a) (3) of the Act.3.By interfering with, restraining, and coercing employees in the exercise ofrights guaranteed in Section 7 of the Act, the Respondent has engaged in and isengaging in unfair labor practices within the meaning of Section 8 (a) (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.[Recommended Order omitted from publication.]Lloyd A. FryRoofing Co.Inc. andVolney FeltMills, a DivisionThereofandOil,Chemical&AtomicWorkersInternationalUnion, AFL-CIOLloyd A. FryRoofing Co.Inc. andVolney FeltMills, a DivisionThereofandOil,Chemical& Atomic WorkersInternationalUnion, AFL-CIO,Petitioner.Cases Nos. 11-CA-1978 and 11-RC-1661.May 16, 1963DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONOn February 8, 1963, Trial Examiner Wellington A. Gillis issuedhis Intermediate Report in the above-entitled proceeding finding thatthe Respondent had engaged in certain unfair labor practices andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Intermediate Report.The Trial Examiner also found that certain of the above unfair laborpractices engaged in by the Respondent affected the results of theBoard election in the above-captioned representation case and rec-ommended that the said election be set aside and that a new electionbe held at such time as the Regional Director for the Eleventh Regiondeems that circumstances permit the employees a free choice of abargaining representative.He further found that the Respondenthad not engaged in certain other unfair labor practices alleged in thecomplaint and recommended that the complaint be dismissed withrespect thereto.Thereafter, the Respondent filed exceptions to theIntermediate Report.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Rodgers, Fanning, and Brown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions, and the entire record in the case, andhereby adopts the Trial Examiner's findings, conclusions, andrecommendations.142 NLRB No. 78.